[exhibit1024statestreetco001.jpg]
STATE STREET CORPORATION INCENTIVE COMPENSATION PROGRAM Effective for
performance periods beginning on or after January 1, 2019 Objectives: The
Program is designed to provide the framework for making Awards for purposes of:
 Linking total compensation opportunities to organizational, business line,
risk management and individual performance during the applicable Performance
Period.  Attracting, retaining, rewarding and motivating professionals of the
highest caliber. Amendment or Termination:  State Street reserves the right at
any time to change or amend the terms of the Program, to make no Awards under
the Program or to cancel or terminate the Program.  The Administrators may at
any time vary the terms of the Program for one or more Employees to the extent
they determine, in their discretion, that doing so is necessary or advisable (1)
to comply with applicable laws, rules, regulations or guidance, including the
laws of any non-U.S. jurisdiction, (2) to facilitate the administration of the
Program or (3) for other reasons. Administrator:  The Administrators shall have
complete discretionary authority to interpret the Program and to decide all
matters under the Program. Such interpretation and decision shall be final,
conclusive and binding on all individuals, in the absence of clear and
convincing evidence that the Administrator acted arbitrarily and capriciously.
However, no individual acting, directly or by delegation, as the Administrator
may determine his or her own rights or entitlements under the Program. The
Administrator shall establish such rules and procedures, maintain such records
and prepare such reports as it considers, in its discretion, necessary or
appropriate to carry out the purposes of the Program. The Administrator may, in
its discretion, delegate to such employees or other persons as it determines
such of its duties or responsibilities as it deems appropriate.  The
Administrators may engage counsel and such clerical, financial, investment,
accounting and other specialized services, whether internal or external to State
Street, as the Administrators may deem necessary or appropriate in the
administration of the Program. The Administrators shall be entitled to rely upon
any opinions, reports, or other advice furnished by such counsel or other
specialist engaged for that purpose and, in so relying, shall be fully protected
in any action, determination, or omission made in good faith.  To the extent
permitted by law and not prohibited by its charter and by-laws, State Street
will indemnify and hold harmless every person serving (directly or by
delegation) as Administrator and the estate of such an individual if he or she
is deceased from and against all claims, loss, damages, liability and reasonable
costs and expenses incurred in carrying out his or her responsibilities as
Administrator, unless due to the gross negligence, bad faith or willful
misconduct of such individual; provided, that counsel fees and amounts paid in
settlement must be approved by State Street; and 1



--------------------------------------------------------------------------------



 
[exhibit1024statestreetco002.jpg]
further provided, that this paragraph will not apply to any claims, loss,
damages, liability or costs and expenses which are covered by a liability
insurance policy maintained by State Street or by the individual. The provisions
of the preceding sentence shall not apply to any corporate trustee, insurance
company, investment manager or outside service provider (or to any employee of
any of the foregoing) unless State Street otherwise specifies in writing.
Eligibility and Participation:  The Administrators, in their discretion,
determine Employee eligibility under the Program for each Performance Period. 
Employees who participate in (1) another State Street annual incentive or bonus
plan or (2) a business-funded incentive plan are not eligible to receive an
Award under the Program. For these purposes, the State Street Cash Award Plan,
Supplemental Cash Incentive Plan, 2017 Stock Incentive Plan and the SSGA Long
Term Incentive Plan are neither another annual incentive or bonus plan nor a
business-funded incentive plan.  Employees on leave (paid and/or unpaid) for
the entire Performance Period are not eligible to receive an Award under the
Program.  Employees hired late in the Performance Period, typically after
December 1st, are not eligible to receive an Award under the Program. Award
Conditions:  The Program covers Awards for the Performance Period.  Awards
under the Program are discretionary, and service or performance during all or a
portion of the Performance Period does not guarantee or entitle an Employee to
an Award or any other rights under the Program.  Neither the Program nor any
action taken hereunder will be construed as (1) giving any Employee or other
person the right to continue in the employ or service of any Employer, (2)
interfering in any way with the right of State Street to terminate any
individual’s employment (or to demote or to exclude any individual from future
Awards under the Program) at any time for any reason or (3) giving any
individual any claim or right to be granted any Award under the Program or to be
treated uniformly with other’s under the Program. Except as specifically
provided by the Administrators, State Street shall not be liable for the loss of
any actual or potential payments related to an Award in the event of the
termination of employment of any individual. The Program will not confer on any
person other than State Street and any Award recipient any rights or remedies
thereunder, except as expressly provided in the Program.  Except as required by
law, no Award hereunder, or interest in, the Program shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void. All Awards made
pursuant to the Program are in consideration of services performed or to be
performed for the Employers.  All Awards shall be funded from the general
assets of the State Street. The Program is intended to constitute an “unfunded”
plan for award compensation. Nothing contained herein shall give any Award
recipient any rights that are greater than those of a general creditor of State
Street.  The Program is intended to be an award program which is not subject to
the Employee Retirement Income Security Act of 1974, as amended. Information
Classification: Company Internal 2



--------------------------------------------------------------------------------



 
[exhibit1024statestreetco003.jpg]
 If an Employee is a registered lobbyist, his/her Award will not be based, even
in part, upon the outcome of any legislative, administrative, government or
other official action.  Awards made under the Program are subject to any
forfeiture, compensation recovery or similar requirements under applicable law
and related implementing regulations and guidance and to other forfeiture,
compensation recovery or similar requirements under plans, policies and
practices of State Street in effect from time to time. In the event that under
any applicable law or related implementing regulations, or guidance, or pursuant
to any State Street plans, policies or practices, State Street is required or
permitted to reduce or cancel any amount remaining to be paid, or to recover any
amount previously paid, with respect to an Award, it shall, in its discretion,
be authorized to do so.  The Program shall be construed, regulated and
administered in accordance with the laws of the Commonwealth of Massachusetts
and applicable federal laws.  Eligibility for an Award shall be subject to any
special terms and conditions for the Employee’s country of residence (and
country of employment, if different), as determined by the Administrators in
their discretion. The Administrators reserve the right to impose other
requirements on participation in the Program, to the extent the Administrators,
in their discretion, determine that such other requirements are necessary or
advisable in order to comply with local law.  To the extent a court or tribunal
of competent jurisdiction determines that any provision of the Program is
invalid or unenforceable, in whole or in part, the Administrators, in their
discretion, shall have the power and authority to revise or strike such
provision to the extent determined, in their discretion, necessary to make it
and the other provisions of the Program valid and enforceable to the full extent
permitted under local law. Award Procedures:  Awards will be paid by the later
of (1) 60 days following the ECC Approval Date or (2) the end of the calendar
year in which the ECC Approval Date occurs.  Awards may be pro-rated for
Employees based on length of service during the Performance Period.  Awards may
be made in immediate cash, deferred cash or equity vehicles, and under such of
State Street’s plans or programs, as determined by the Administrators in their
discretion and consistent with the terms of such vehicles, plans and programs,
including without limitation, the State Street Cash Award Plan, Supplemental
Cash Incentive Plan, 2017 Stock Incentive Plan and the SSGA Long Term Incentive
Plan.  All payments are subject to applicable withholding for country, state
and local tax requirements and social security contributions. Withholding will
be made in accordance with such procedures and standards as the Administrators
may establish in their discretion.  Awards made under the Program are intended
to comply with or be exempt from Section 409A of the U.S. Internal Revenue Code
and shall be interpreted and administered accordingly. Term:  The Program will
commence as of January 1, 2019. The Program shall continue in effect until
terminated by State Street. Information Classification: Company Internal 3



--------------------------------------------------------------------------------



 
[exhibit1024statestreetco004.jpg]
Defined Terms: “Administrator” or “Administrators” means (1) the ECC with
respect to all Employees who have been designated as officers of State Street
for purposes of Section 16 of the Securities Exchange Act of 1934, as amended,
and (2) jointly or severally the most senior Global Human Resources officer (as
of the date of this document, the Executive Vice President-Chief Human Resources
and Citizenship Officer) as from time to time in office and his or her delegates
and the most senior Global Total Rewards Officer (as of the date of this
document, the Senior Vice President-Head of Global Total Rewards), with respect
to all other persons. “Award” means any incentive award made by Administrators,
in their discretion, in accordance with the terms of the Program. “ECC” means
the Executive Compensation Committee (including any subcommittee thereof) of the
State Street Board of Directors. “ECC Approval Date” means the date of the
meeting of the ECC at which the ECC approves the final total funded incentive
compensation pool(s) with respect to the applicable Performance Period.
“Employee” means (1) any employee of an Employer (including an officer or
director who is also an employee) who is employed and in good standing on the
ECC Approval Date and (2) any individual (a) who is no longer an employee of an
Employer due to retirement, death, disability or otherwise and (b) who the
Administrator determines, in its discretion, is eligible to receive an Award
earned while in the employment of an Employer. Employee does not include
individuals who are employed on a temporary or fixed term basis, employed by a
joint venture, or providing services as a contractor or through a third party
employer. “Employer” means any or all, as the context requires in order to refer
to the employing entity of an Employee, of State Street and any other entity (or
branch) that would be treated as a member of the same controlled group of
corporations, as trades or businesses under common control, with State Street,
under Internal Revenue Code sections 414(b) and (c). “Performance Period” means
the State Street’s fiscal year or any other period selected by the
Administrators. “Program” means the State Street Corporation Incentive
Compensation Program. “State Street” means State Street Corporation. IN WITNESS
WHEREOF, the State Street has caused this instrument to be executed by its duly
authorized officer on the 20th day of February, 2019. STATE STREET CORPORATION
By: /s/ Kathryn M. Horgan Information Classification: Company Internal 4



--------------------------------------------------------------------------------



 